DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 6-11, filed 08/18/2021, with respect to the pending claims 2 and 4-21 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 2 and 4 - 21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 2, no prior art of record doesn’t teach alone or in combination:
A method for providing power from a provider device to a consumer device, comparing step of: 
determining a value to be exchanged between the provider device and the consumer device based on one or more of the energy transfer connection and an estimated transfer efficiency, wherein the value comprises a credit for future power transfers back and a monetary value, in combination with the remaining claim elements of claim 2.
As to claims 4 - 9, the claims are allowed as being dependent over on allowed claim (claim 2).

In terms of Claim 10, no prior art of record doesn’t teach alone or in combination:
A device comprising a processor capable of performing: 
a method of the transfer of energy, power metering and measurement mechanisms involved in the transfer of energy, and a value to be exchanged for the transfer of energy; and 
determine a credit for a future power transfer to the provider device, in combination with the remaining claim elements of claim 10. 
As to claims 11 - 15, the claims are allowed as being dependent over on allowed claim (claim 10).

In terms of Claim 16, no prior art of record doesn’t teach alone or in combination:
a processor configured to perform:
wherein the provider device and the consumer device negotiate a length of time for the transfer of energy and a mechanism for the transfer of energy, in combination with the remaining claim elements of claim 16.
As to claims 17 - 21, the claims are allowed as being dependent over on allowed claim (claim 16).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication by Smith et al. (US # 20130134923).
- The US Patent Application Publication by Walley et al. (US # 20110127954).
- The US Patent Application Publication by Ogata et al. (US # 20130281155).
Neither Smith nor Walley nor Ogata teaches alone or in combination a device and method for transferring energy from a provider device and a consumer device based on the conditions, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859